        Case 2:20-cv-00738-CMR Document 24 Filed 05/11/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  LYNN OXENBERG and RONALD LEWIS

                               Plaintiffs,

                        v.                              Civil Action No. 20-738-CMR

  ALEX M. AZAR II, in his official capacity
  as Secretary of the United States Department
  of Health and Human Services,


                               Defendant.



                                             ORDER

              AND NOW, this _____ day of ______________________, 2020, upon

consideration of Defendant’s Motion for Leave to File 14-Page Sur-Reply Brief, it is ORDERED

that Defendant’s motion is GRANTED.

                                             BY THE COURT:



                                             HONORABLE CYNTHIA M. RUFE
                                             Judge, United States District Court
         Case 2:20-cv-00738-CMR Document 24 Filed 05/11/20 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  LYNN OXENBERG and RONALD LEWIS

                                  Plaintiffs,

                          v.                                Civil Action No. 20-738-CMR

  ALEX M. AZAR II, in his official capacity
  as Secretary of the United States Department
  of Health and Human Services,


                                  Defendant.



    DEFENDANT’S MOTION FOR LEAVE TO FILE 14-PAGE SUR-REPLY BRIEF

       Pursuant to the Court’s Order, dated April 3, 2020 [Dkt. 14] (the “Order”), Defendant

Alex M. Azar, II, Secretary of the U.S. Department of Health and Human Services (the

“Secretary”), moves this Court for leave to file a 14-page sur-reply brief regarding the cross-

motions for summary judgment. Plaintiffs consent to leave to file the sur-reply; however, they

do not consent to an extension of the page-limit beyond the 10-pages allowed by Her Honor’s

Policies and Procedures. Nonetheless, the Court should grant leave to file the 14-page sur-reply

to allow the Secretary to address the various new issues and evidence offered in Plaintiffs’ reply.

       Plaintiffs unusually pressed to go first in this case and filed their Motion for Summary

Judgment on March 30, 2020 [Dkt. 12], even before the Secretary had filed the certified

administrative record. The Secretary requested leave to file an omnibus opposition to Plaintiffs’

motion and a cross-motion for summary judgment of no more than 35 pages, which he filed

(along with the certified administrative record) on April 20, 2020 consistent with the Order’s

extension of the page limit. On that basis, the Order directed Plaintiffs to file a “reply to the
         Case 2:20-cv-00738-CMR Document 24 Filed 05/11/20 Page 3 of 5




Defendant’s response.” Section 7 of Her Honor’s Civil Policies and Procedures limits replies to

10 double-spaced pages. Without seeking consent by the Secretary or authorization from the

Court, on May 4, 2020, Plaintiffs filed a 25-page “Reply” based on their contention that

Plaintiffs’ brief was “an opposition” [Dkt. 23 at ECF p. 8 n. 1]. Although the Secretary does not

seek to strike Plaintiff’s extra-long Reply brief, the Secretary should be allowed sufficient pages

to respond in the interest of basic fairness. Indeed, to the extent Plaintiffs’ Reply is actually “an

opposition” then the Secretary should be allowed a further reply, as is the normal practice.

       Plaintiffs’ Reply raises new arguments and cites new authorities that were not included

cited in its first-filed moving brief. Although some of Plaintiffs’ new arguments are irrelevant

and do not require a further response, the Secretary requests the opportunity to respond to certain

new issues raised in the Reply. See Alston v. Forsyth, 379 F. App’x 126, 129 (3d Cir. 2010)

(“There is cause for concern where a movant presents new arguments or evidence for the first

time in a summary judgment reply brief. . . . ‘[T]he nonmoving party should be granted an

opportunity to respond.’” (citation omitted)). The Secretary’s proposed 14-page sur-reply brief

is attached hereto as an exhibit.

       Additionally, Plaintiffs attach to their Reply five new exhibits. The Secretary objects to

consideration of Exhibits J and L, which are materials from other cases that are outside of the

administrative record and therefore outside the scope of this appeal. See 42 U.S.C. § 405(g). 1

The Court will note that slightly more than three pages of the proposed 14-page sur-reply are

devoted to issues relating to exclusion of evidence and one page is a conclusory paragraph and




1
        The Secretary does not object to the other three exhibits, which are an excerpt from a
legal treatise from 1913 (Ex. K) and background information regarding Medicare appeals and
claims (Ex. I, M).
                                                  2
         Case 2:20-cv-00738-CMR Document 24 Filed 05/11/20 Page 4 of 5




signature block. Therefore, the sur-reply’s discussion of the merits of this case fit within the Her

Honor’s normal 10-page limit and the modest page extension should be granted.

       In short, the Court should grant the Secretary leave to file the 14-page sur-reply out of

fairness and also to assist the Court it making its decision in this case.


                                                       Respectfully submitted,

                                                       WILLIAM M. McSWAIN
                                                       United States Attorney

                                                       /s/ Veronica J. Finkelstein
                                                           for Gregory B. David
                                                       GREGORY B. DAVID
                                                       Assistant United States Attorney
                                                       Chief, Civil Division

                                                       /s/ Eric S. Wolfish
                                                       ERIC S. WOLFISH
                                                       Special Assistant United States Attorney/
                                                       Assistant Regional Counsel, HHS
                                                       Eric.Wolfish@hhs.gov

                                                       /s/ Matthew E. K. Howatt
                                                       MATTHEW E. K. HOWATT
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       615 Chestnut Street, Suite 1250
                                                       Philadelphia, PA 19106
                                                       Tel: 215-861-8335
                                                       Fax: 215-861-8618
                                                       Matthew.Howatt@usdoj.gov



       Dated: May 11, 2020




                                                   3
          Case 2:20-cv-00738-CMR Document 24 Filed 05/11/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused a true and correct copy of the foregoing motion

for leave to file a sur-reply to be served on counsel for the parties via the Court’s CM/ECF

system.



                                                     /s/ Matthew E. K. Howatt
                                                     MATTHEW E. K. HOWATT
                                                     Assistant United States Attorney


       Dated: May 11, 2020
